 In the Matterof LILLY DACHE, INC.andJOINTBOARD OF MILLINERYWORKERS, LOCAL 24, 42, AND 90Case No. R-20597SUPPLEMENTAL DECISIONANDDIRECTIONSeptember 20, 1941On July3,1941, the NationalLaborRelationsBoard, hereincalled the Board, issued its Decision and Direction of Election' inthis proceeding.Pursuant to the Direction of Election,an electionby secret ballot was conductedon July22, 19.11, under the directionand supervision of the Regional Director for the Second Region(New York City).On August 12, 1941, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended,issuedand duly served upon the parties her Election Report.As to the balloting and its results the Regional Director reportedas follows :Total Number Allegedly Eligible to Vote____________________123Total Number of Ballots Cast______________________________118Total Number of Valid Ballots_____________________________104TotalNumber of Votes in favor of Millinery WorkersUnion, affiliated with the American Federation of Labor__54Total Number of Votes against afore-mentioned union-----50Total Number of Blank Votes_____________________________0Total Number of Void Ballots_____________________________0Total Number of Challenged Votes_________________________14In view ofthe fact thatthe counting of the challenged ballotswas essentialto determinethe results of the election,the RegionalDirector investigatedthe validityof the14 challengedballots andreported her findings and recommendationswithrespect to each ofthem.The Regional Director reportedthat ofthe 14 ballots cast,6 ballotshad been challenged by Lilly Dache,Inc., NewYork City,herein calledthe Company,and 8 by Joint Board of Millinery Workers,Locals 24,133 N. L.R. B. 121.35 N. L. R. B., No. 135.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD42, and 90, herein called the Union.2The challenged ballots werethose of Alice Karakastian,SuzanMilletNiederberger,GeorgiaCushing, Anne Vizner, Dorothy Fritz, Greta Charlin, Tillie KnightKaerlan (Kaderlau), Stephani Karashyn, Elizabeth Kerr, IreneSmith, Olga Winausky, Edward Temple, Rachel Kaslovsky, and,Louise Belloci.The Regional Director further reported that therewas meritin the challenges of the Union and the Company to theballots of Alice Karakastian and Irene Smith, respectively, and recom-mended that such ballots be considered invalid and not counted.TheRegional Director further reported that there was no merit in theremaining12 challenges and recommended that such ballots be con-sidered valid and counted.On August 15, 1941, the Company filed its objections to the ElectionReport and requested permission for oral argument before the BoardatWashington, D. C. In its objections the Company allegedinterulia (1)that Elizabeth Kerr was a crochet girl and not in aneligible category; 3 (2) that OlgaWinausky was a dressmaker'shelper, temporarily employed during a cessation of work on MadamDache's personal wardrobe, and not a regular employee in an eligiblecategory; (3) that Edward Temple was primarily a maintenanceemployee and not in an eligible category; and (4) and (5) thatLouise Belloci and Rachel Kaslovsky had severed their connectionswith the Company in December 1940 and February 1941, respectively,and were not employees at the time of the election.The Companyfurther objected to the finding of the Regional Director that AliceKarakastianwas not an employee of the Company at the time of theelection and to the recommendation that her ballot, be consideredinvalid.On August 18, 1941, the Union filed its objections to the ElectionReport.The Union in its objections alleged (1) and (2) thatDorothy Fritz and Tillie Knight Kaerlan (Kaderlau) had severedtheir connections with the Company in December 1940 and March1941, respectively, and were not employees at the time of the election;(3) that Anne Vizner was a showroom and clerical employee and notwithin an eligible category; (4) that Greta Charlin had left the'At the request of the Union,the Board directed that its name should appear on theballot as Millinery Workers Union,affiliated with the American Federation of Labor.8In its Direction of Election,cited in footnote 1 above,the Board provided that thefollowing persons should be eligible to voteCopyists,head copyists,milliners,improvers,table runners,feather trimmers,block-ers, block makers, stitchers, and employees in the shipping department of the Company,who were employed during the pay-roll period ending March 8, 1941, including em-ployeeswho did not work during that pay-roll period because they were ill or onvacation or in the active military service or training of the United States, or temporar-ily laid off,but excluding executives and supervisory employees,sales and showroomemployees,office, clerical, and maintenance employees,designers,workroom feeders,shoppers,stockroom employees,employees in the bag department, and employees whohave since quit or been discharged for cause.0 DILLY DACHEI, INC.603employ of the Company in November 1940 on account of seriousillness and was not employed for any appreciable time thereafter.The Union further objected to the finding of the Regional Directorthat Irene Smith was not an employee of the Company at the time ofthe election and to the recommendation that her ballot be consideredinvalid.On September 3, 1941, the Regional Director issued her Report onObjections, copies of which were duly served upon the parties.TheRegional Director reported therein that the Company denied evergranting Irene Smith a vacation and found that Irene Smith andher husband were living with the latter's mother in Seattle, Washing-ton,where the husband was permanently employed.The RegionalDirector affirmed her previous rulings with respect to the 14 chal-lenged ballots.'Among its objections to the Election Report, the Company allegedthat coercion, intimidation, and interference on the part of the Unionprevented its employees from exercising a free and untrammeledchoice of a bargaining agent. In her Report on Objections theRegional Director recommended, that this objection be disregardedin view of the substantial number of votes cast.For the reasons indicated by the Regional Director in her ElectionReport and her Report on Objections, we conclude and find that AliceKarakastian and Irene Smith were not eligible to vote in the election,and their ballots are hereby declared invalid.We further find thatSuzan Millet Niederberger, Georgia Cushing, Anne Vizner, DorothyFritz,Greta Charlin, Tillie Knight Kaerlan (Kade'rlau), StephaniKarashyn, Elizabeth Kerr, Edward Temple, and Rachel Kaslovskywere eligible to vote in the election, and their ballots are herebydeclared valid.Since the results of the election may depend on thecounting of the 10 challenged ballots of eligible voters named above,we shall direct that they be counted.We shall direct that the Re-gional Director further investigate the eligibility of Olga Winauskyand Louise Belloci and report her findings and recommendations inregard thereto, if material to the result of the election after the countof the ten valid ballots herein directed.The Board has considered all other objections of the Union andthe Company and finds that they raise no substantial or materialissues with respect to the conduct of the ballot or the Election Report.Such objections are hereby overruled.The Company's request fororal argument is hereby denied.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lilly Dache, Inc., New York City, the Regional Director forthe Second Region (New York City) shall, pursuant to theRules andRegulations of the Board, set forth above, and subject to ArticleIII, Section 9, of said Rules and Regulations, within ten (10) daysfrom the date of this Direction, (1) open and count the ballots ofSuzan Millet Niederberger, Georgia Cushing, Anne Vizner, DorothyFritz, Greta Charlin, Tillie Knight Kaerlan (Kaderlau), StephaniKarashyn, Elizabeth Kerr, Edward Temple, and Rachel Kaslovsky;(2) conduct further investigation with respect to the eligibility ofOlga Winausky and Louise Belloci; and (3) thereafter prepare andcause to be served upon the parties in this proceeding a SupplementalElection Report, embodying therein her findings and her recommenda-tions as to the results of the balloting and if the latter is material tothe result of the election after the count herein directed,also as tothe eligibility of Olga Winausky and Louise Belloci.